Citation Nr: 1735269	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a skin disorder (originally rated as tinea versicolor and tinea cruris).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for lumbar spine disc degeneration and stenosis.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1969.  He is the recipient of a Purple Heart, among other awards, as well as a parachute badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran's representative raised the issue of TDIU during his May 2017 hearing, therefore the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of an increased rating for a skin disorder, as well as service connection for hearing loss, a right and left knee condition, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's May 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an increased initial rating for PTSD is requested.

2.  The Veteran's lumbar spine disc degeneration and stenosis is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased initial rating for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for lumbar spine disc degeneration and stenosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of PTSD claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an increased rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection for Lumbar Spine 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2016).

In the instant case, service treatment records include impressions of back strain in August 1968 and chronic low back pain in April 1969.

In May 2011, the Veteran was afforded a VA examination to address his low back disability.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine condition was the direct or proximate result of low back gunshot wound in service as the gunshot wound was lateral to the spine and did not involve the thoracic or lumbar spine; however this opinion did not address the Veteran's history of parachute jumps as well as his credible testimony regarding his jumps out of helicopters during combat. 

In November 2011, the Veteran submitted a Notice of Disagreement stating that his back condition was due to parachute jumps, not due to gunshot wounds incurred in service. 

In August 2012, the Veteran informed a private clinician that he was a paratrooper in the military and started having back issues at that time.

In December 2013, a private clinician from University of Colorado Hospital noted that the Veteran had lumbar disc degeneration, and opined that disc degeneration is a condition that can be caused from impact activities and is more likely than not related to the activities that the Veteran engaged in while in the military including parachute jumping.  

In December 2014, another clinician from the University of Colorado Hospital stated that the Veteran was under her care, having been diagnosed with significant spinal stenosis and disc degeneration that was as likely related to his previous activity as a paratrooper.

During his May 2017 hearing, the Veteran stated that he completed 18 parachute jumps and also participated in numerous helicopter air assaults which required jumping out while wearing a pack weighing approximately 80 pounds. 

The first element of service connection is medical evidence of a current disability. The evidence of record includes a diagnosis of lumbar disc degeneration.  See, e.g., December 2013 and 2014 private opinions.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has notations in his service treatment records including an impression of back strain in August 1968 and chronic low back pain in April 1969.  Furthermore he has reported completing parachute jumps, which he is competent to report, and is confirmed by his parachute badge  His testimony regarding his jumping from helicopters during combat is also found credible.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the private opinions against the opinion provided by the May 2011 VA examiner, the Board finds that the evidence is largely in equipoise as to whether the Veteran's lumbar spine disability was caused by service.  While the negative opinion stated that the Veteran's disability was not related to his gunshot wounds in service, it did not discuss the Veteran's history of parachute jumps and jumps from helicopters and the Board finds that the private opinions takes into account the Veteran's credible reporting of his jumps, and relates the Veteran's current condition specifically to service.

As a result, the Board finds that the evidence from the opinions by VA examiner and the private clinicians are substantially in equipoise.  They are well reasoned, yet reach conflicting conclusions.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2016). Accordingly, service connection for a lumbar spine disability is warranted, and the appeal is granted.



ORDER

The appeal for an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is dismissed.

Entitlement to service connection for lumbar spine disc degeneration and stenosis is granted. 


REMAND

First, regarding the Veteran's increased rating claim for a skin disorder, the Veteran was originally service-connected for tinea versicolor and cruris in March 1972.  The rating decision noted that "the Veteran was treated for athlete's foot in September of 1967and again in June of 1968.  In July of 1969 he was treated for tinea versicolor which condition is still present on VA examination.  The condition involves the trunk and upper extremities with macular scaly lesions.  There are some lesions present in the cruris area."  

Following the Veteran's increased rating claim in 2010, he was afforded a VA examination in May 2011.  The examiner noted folliculitis (previously reported as rash on upper and lower body) involving 40% total surface area and 0% exposed skin.  However the examiner did not address the previous diagnoses of tinea versicolor and cruris, including whether the disability was any currently present, or whether this folliculitis was the same condition that existed since service.  The RO then increased the Veteran's rating in the August 2011 rating decision to 30 percent and renamed his condition folliculitis (previously rated as tinea versicolor and cruris).  In March 2017, the Veteran was given a VA examination that addressed folliculitis.  In July 2017, the Veteran submitted a Disability Benefit Questionnaire that noted various skin diagnoses including xerosis cutis, tinea versicolor, seborrheic dermatitis, tinea pedis, and tinea cruris.  Given that the Veteran has now been diagnosed with various skin conditions, but is unclear whether they are the same or related to his originally service-connected tinea versicolor and tinea cruris, or subject to service connection independently, the Board finds that a new VA examination is warranted. 

Next, the Veteran has outstanding bilateral knee treatment records.  VA medical center (VAMC) records including from Iron Mountain VAMC in August 2006 note that the Veteran had left knee arthroscopy history and the Veteran stated in April 2017 that he had recent treatment at the Colorado CBOC on his knees and asked VA to obtain these records.  His knee records should be obtained upon remand, and then the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The knee examination must take into account the Veteran's credible reports of participation in parachute jumps and combat jumps from helicopters while wearing combat gear.  

Last, during the Veteran's May 2017 hearing testimony, the Veteran's representative asserted that the Veteran had had hearing loss since service, which his wife since 1975 could attest to.  He also stated that in reference to the "Hume[s] Study" referenced by the VA examiner, that the Veteran had exposure to M-60 guns in service, which was damaging to his ears that and consistent with the study.  A printout on noise levels of common army equipment was submitted in conjunction with this testimony.  The Veteran also testified that he would experience ear pain after being exposed to M-60s, and that he had hearing problems during his first marriage, right after service.  No VA examination has addressed the Veteran's contentions that he has had hearing loss since separation from service and he should be afforded a new opinion to address these contentions. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VAMC treatment records.

2.  Obtain any outstanding private records; including any related the Veteran's knee arthroscopy. 

3.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected skin disorder.  All necessary testing must be accomplished.  The claims folder must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's skin disorder.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of his service-connected skin condition. 

If it is not possible to schedule the Veteran for a VA examination during a period of flare-up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare-up.

The examiner should note:

(i)  whether the Veteran has any tinea versicolor or cruris, (his originally-service connected disability); and

(iii)  the presence of any other skin conditions and whether they are as likely as not part of or related to the originally service-connected tinea versicolor and cruris from 1972;

(iii)  for any condition that is not found to be related, the examiner should opine on whether the skin condition is as likely as not related to active military service; and 

(iv) for each skin condition noted, the percentage of the body or exposed area affected should be noted; as well as whether the condition requires any systemic therapy. 

The examiner must also provide an assessment of the Veteran's functional limitations due to his service-connected skin disorder, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

4.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed bilateral knee disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee disability is etiologically related to service.

The examiner should address the Veteran's contentions that his bilateral knee disability is related to his parachute jumps during service and that he completed 18 parachute jumps and participated in numerous combat air assaults which required jumping out of helicopters higher than the height of a man while wearing a pack weighing approximately 80 pounds.  The Veteran also credibly reported that his knee symptoms began during active duty after the jumps and while participating in combat.  

5.  Return the claims file to the audiologist who promulgated the August 2014 hearing examination addendum to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed bilateral hearing loss.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

In rendering the above opinion, the audiologist should note that the absence of in-service evidence of disability during service, including at the separation examination, is not fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The examiner should specifically comment on the Veteran's credible testimony that he has had hearing loss continuously since service and that he had exposure to machine gun fire and artillery without ear protection which caused ear pain during active duty. 

If any of the examiners above are unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Readjudicate the Veteran's claims, including his claim for TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


